Atkinson, J.
This was an action by an insurance company, after the death of an insured upon whose life the company had issued its policy, to compel the original beneficiary named in the policy and another claiming to be substituted beneficiary to interplead, praying that the court decree to whom the money admitted to be due under the policy should be paid. One branch of the case was before this court on a former occasion. Chance v. Simpkins, 146 Ga. 519 (91 S. E. 773). Under the pleadings and evidence and stipulations between the parties submitting the matter in controversy to the decision of the judge without a jury, the judge did not err in rendering judgment awarding the fund to the original beneficiary named in the policy.

Judgment affirmed.


All the Justices concur.

Equitable petition. Before Judge Hammond. Richmond superior court. October 21, 1916.
W. E. Fleming and Paul T. Chance, for plaintiff in error.
J. 8. Watkins and 0. E. & R. S. Cohen, contra.